Case 5:20-cv-02155-LHK Document 137-2 Filed 12/14/20 Page 1 of 7




                         Exhibit B
          Case 5:20-cv-02155-LHK Document 137-2 Filed 12/14/20 Page 2 of 7




     COOLEY LLP                                  AHDOOT & WOLFSON, PC
 1
     MICHAEL G. RHODES (SBN 116127)              Tina Wolfson (SBN 174806)
 2   (rhodesmg@cooley.com)                       twolfson@ahdootwolfson.com
     TRAVIS LEBLANC (SNB 251097)                 Theodore Maya (SBN 223242)
 3   (tleblanc@cooley.com)                       tmaya@ahdootwolfson.com
     KATHLEEN R. HARTNETT (SBN 314267)           Christopher E. Stiner (SBN 276033)
 4
     (khartnett@cooley.com)                      cstiner@ahdootwolfson.com
 5   BENJAMIN H. KLEINE (SBN 257225)             Rachel R. Johnson (SBN 331351)
     bkleine@cooley.com                          rjohnson@ahdootwolfson.com
 6   DANIELLE C. PIERRE (SBN 300567)             2600 West Olive Ave., Suite 500
 7   (dpierre@cooley.com)                        Burbank, CA 91505
     JOSEPH D. MORNIN (SBN 307766)               Telephone: 310.474.9111
 8   (jmornin@cooley.com)                        Facsimile: 310.474.8585
     EVAN G. SLOVAK (SBN 319409)
 9   (eslovak@cooley.com)                        MARK C. MOLUMPHY (SBN 168009)
10   KELSEY R. SPECTOR (SBN 321488)              mmolumphy@cpmlegal.com
     (kspector@cooley.com)                       TYSON REDENBARGER (SBN 294424)
11   101 California Street, 5th Floor            tredenbarger@cpmlegal.com
     San Francisco, California 94111-5800        NOORJAHAN RAHMAN (SBN 330572)
12   Telephone:     +1 415 693 2000              nrahman@cpmlegal.com
13   Facsimile:     +1 415 693 2222              JULIA PENG (SBN 318396)
                                                 jpeng@cpmlegal.com
14   Attorneys for Defendant ZOOM VIDEO          COTCHETT, PITRE & McCARTHY LLP
     COMMUNICATIONS, INC.                        840 Malcolm Road, Suite 200
15                                               Burlingame, CA 94010
16                                               Telephone:   650.697.6000
                                                 Facsimile:   650.697.0577
17
                                                 Interim Co-Lead Class Counsel
18
19                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                     SAN JOSE DIVISION
21
22
     IN RE ZOOM VIDEO                        )   Case No. No. 5:20-cv-02155-LHK
23   COMMUNICATIONS INC. PRIVACY             )
                                             )   STIPULATED [PROPOSED] ORDER RE
24   LITIGATION                              )   FEDERAL RULE OF EVIDENCE 502(d)
                                             )   AND PRIVILEGED MATERIALS ORDER
25                                           )
                                             )
26   This Document Relates To: All Actions   )
                                             )
27
28


           [PROPOSED] ORDER RE RULE 502(d) AND PRIVILEGED MATERIALS ORDER
                              CASE NO. 5:20-CV-02155-LHK
             Case 5:20-cv-02155-LHK Document 137-2 Filed 12/14/20 Page 3 of 7




 1           The parties, by and through their respective counsel, have jointly stipulated to the terms of the
 2   Rule 502(d) and Privileged Materials Order, and with the Court being fully advised as to the same, it is
 3   hereby ORDERED:
 4          A.      Applicability.
 5          1.       This Order under Federal Rules of Evidence 502(d) and (e) shall be applicable to
 6   certain privileged or otherwise protected or exempted information contained in documents produced in
 7   response to requests for production of documents, data (including electronically stored information)
 8   and all other information or material produced made available for inspection, including without
 9   limitation, metadata (collectively “Document(s)”) against claims of waiver.
10          B.      Production of Discovery Materials Containing Potentially Privileged Information.
11          2.      Pursuant to Federal Rule of Evidence 502(d), the production of any privileged or
12   otherwise protected or exempted information in this case shall not be deemed a waiver or impairment
13   of any claim of privilege or protection in this case or in any other federal or state proceeding, including,
14   but not limited to, the attorney-client privilege, the protection afforded to work product materials,
15   statutory privileges and protections, or the subject matter thereof, as to the produced document and any
16   related material.
17          3.      Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a
18   review of documents, ESI or information (including metadata) for responsiveness and/or segregation of
19   privileged and/or protected information before production.
20          4.      The producing party must notify the receiving party in writing [Plaintiffs’ Proposal is
21   to include the following additional language: , no later than thirty (30) days from date of production,]
22   [Defendant’s Proposal is to omit Plaintiffs’ additional proposed language] that a document has been
23   produced for which the producing party asserts a legally recognized privilege and/or other protection.
24   This “Clawback Notice” shall include (i) the bates range of the produced materials, (ii) a privilege log
25   listing the item(s) produced, and (iii) a new copy of the material (utilizing the same bates number as the
26   original material) with the privileged or protected material redacted (if the producing party claims that
27   only a portion of the document contains privilege or other protected). If the producing party claims that
28

                                              1
              [PROPOSED] ORDER RE RULE 502(d) AND PRIVILEGED MATERIALS ORDER
                                 CASE NO. 5:20-CV-02155-LHK
             Case 5:20-cv-02155-LHK Document 137-2 Filed 12/14/20 Page 4 of 7




 1   the entire document is privileged or protected, then the producing party shall provide a slip sheet noting
 2   that the document has been withheld.
 3          5.      The producing party is not obligated to provide any explanation or evidence regarding
 4   reasonableness of efforts taken to prevent production of Documents listed in a Clawback Notice.
 5          6.      [Plaintiffs’ Proposal: With respect to Documents specified in a Clawback Notice that
 6   do not meet requirements of paragraph 4 above, Federal Rule of Evidence 502(b) shall apply. The
 7   Clawback Notice must describe steps taken to prevent production of specified Documents and steps
 8   taken to rectify the production of Documents, to enable the receiving party to make a reasoned decision
 9   as to whether it wishes to challenge the reasonableness and/or timeliness of such steps.] [Defendant’s
10   Proposal: is to omit Plaintiffs’ proposed paragraph 6.]
11          7.      Upon receipt of a Clawback Notice or other notice of the production of privileged or
12   protected material except as described in paragraph 11, all such information, and all copies thereof,
13   shall be sequestered and the receiving party shall not use such information for any purpose. The
14   receiving party shall also attempt, in good faith, to retrieve and sequester all copies of the documents in
15   electronic format.
16          8.      The receiving party may challenege the producing party’s assertion of privilege or other
17   protection. In that instance, within 14 days from receipt of the Clawback Notice, the receiving party
18   shall give the producing party written “Notice of Clawback Challenge” providing the reason for said
19   disagreement. The producing party will have 14 days to respond to the Notice of Clawback Challenge,
20   in writing, by either: (i) agreeing to withdraw the claim of privilege or other protection; or (ii) stating
21   the reasons for such claim. If the producing party’s response to the Notice of Clawback Challenge does
22   not resolve the issue, the parties shall meet and confer within five days of the response. If the
23   conference does not resolve the dispute, within five days of the conference, the parties shall submit the
24   dispute to the Court for resolution jointly, and may submit the Documents at issue for in camera
25   review. The producing party retains the burden of establishing the applicability of the privilege or other
26   protection as to any materials. If the receiving party does not serve a Notice of Clawback Challenge,
27   then, upon expiration of the 14-day period, all copies of the disputed material shall be destroyed.
28

                                              2
              [PROPOSED] ORDER RE RULE 502(d) AND PRIVILEGED MATERIALS ORDER
                                 CASE NO. 5:20-CV-02155-LHK
             Case 5:20-cv-02155-LHK Document 137-2 Filed 12/14/20 Page 5 of 7




 1          9.         Nothing in this Stipulation prevents a receiving party from submitting the item(s) listed
 2   in the Clawback Notice to the Court for review or using the content of the item(s) in briefing submitted
 3   in connection with any challenge to such notice that is raised in accordance with paragraph 8. If any
 4   information is found to be privileged or protected in accordance with the procedures described herein,
 5   all copies of the information shall be destroyed. Any joint discovery brief must be filed under seal and
 6   the receiving party must not assert as a ground for compelling disclosure the fact or circumstances of
 7   the disclosure.
 8          10.        Any analyses, memoranda or notes or portions thereof which were internally generated
 9   and contain or were based upon the item(s) listed in the Clawback Notice shall immediately be
10   sequestered, and shall be destroyed in the event that (a) the receiving party does not contest that the
11   information is privileged or subject to other protection pursuant to paragraph 8 above, or (b) the Court
12   rules that the information is privileged or otherwise protected. Such analyses, memoranda or notes or
13   portions thereof may only be removed from sequestration and returned to its intended purpose in the
14   event that (a) the producing party agrees in writing that the information is not privileged or otherwise
15   protected, or (b) the Court rules that the information is not privileged or otherwise protected.
16          11.        This Stipulation does not preclude a party from intentionally waiving any claims of
17   privilege or protection. [Plaintiffs’ Proposal is to include the following additional language: The
18   provisions of Fed. R. Evid. 502(a) apply when a party uses privileged or other protected information to
19   support a claim or defense.] [Defendant’s Proposal is to omit Plaintiffs additional proposed
20   language and instead include the following language: Any intentional waiver shall be set forth in
21   written notice provided by the producing party, which shall state in unambiguous terms that the
22   producing party intends to waive the applicable protection.]
23          C.         “QUICK PEEK” Documents Not Reviewed For Privilege To Minimize Burden.
24           12.       In the event a producing party notifies a receiving party that it desires to produce
25   Documents without having reviewed the Documents for privilege or work-product protection (“Quick
26   Peek Production”), the parties will negotiate separate parameters for such productions and their related
27   privilege protections. The provisions of paragraphs [Plaintiffs’ Proposal: 4-11] [Defendant’s
28   Proposal: 4-10] will not apply to Quick Peek Productions. However, this Order shall apply to Quick
                                              3
              [PROPOSED] ORDER RE RULE 502(d) AND PRIVILEGED MATERIALS ORDER
                                 CASE NO. 5:20-CV-02155-LHK
             Case 5:20-cv-02155-LHK Document 137-2 Filed 12/14/20 Page 6 of 7




 1   Peek Productions to the extent that any privilege or protection is not waived in this or any other federal
 2   or state proceeding.
 3          D.      Privilege Logging.
 4          13.     Unless otherwise provided in this Order, any document falling within the parties agreed
 5   or court ordered scope of production or subpoena that is withheld on the basis of a claim of attorney-
 6   client privilege, work product, or any other claim of privilege or immunity from discovery is to be
 7   identified by the producing party on a privilege log produced to the receiving party in Excel format.
 8          14.     Unless otherwise agreed between the parties, the privilege log shall set forth the
 9   privilege or protection relied upon and specify separately for each document:
10                  (a)     Bates-number range, or if no Bates-number range, a unique document identifier;
11                  (b)     Family relationship, if applicable
12                  (c)     A description of the document that will enable other parties to assess the claim of
13                          privilege or protection.
14                  (d)     The names of the author(s);
15                  (e)     The names of all addressees and recipients, including copyees and blind copyees;
16                  (f)     The document date;
17                  (g)     [Plaintiffs’ Proposal: The document title and/or subject, if any;] [Defendant’s
18                          Proposal is to omit Plaintiffs’ proposed language: The document title and/or
19                          subject, if any;]
20                  (h)     An indication of whether the document has been produced in redacted form or
21                          withheld in its entirety; and
22                  (i)     The privilege designation (attorney-client; attorney work product; joint defense
23                          and/or common interest, etc.).
24          15.     Attachments to emails if responsive and withheld from production shall be logged as
25   separate documents on the log, with family relationships identified.
26          16.     After the receipt of a privilege log, any Party may dispute a claim of privilege. Prior to
27   seeking Court intervention, the Party disputing, questioning, or otherwise objecting to a claim of
28   privilege shall provide in writing the identification of the documents or category of documents for
                                              4
              [PROPOSED] ORDER RE RULE 502(d) AND PRIVILEGED MATERIALS ORDER
                                 CASE NO. 5:20-CV-02155-LHK
             Case 5:20-cv-02155-LHK Document 137-2 Filed 12/14/20 Page 7 of 7




 1   which it questions the claim of privilege and the reasons for disputing, questioning, or otherwise
 2   objecting to the privilege designation. Within fourteen (14) days, the Party that designated the
 3   documents as privileged will provide a written response explaining the basis for its claim or privilege,
 4   or if applicable, de-designating documents as privilege and agreeing to produce such documents in
 5   accordance with this Order. Thereafter, if the Parties continue to disagree, they will then then meet and
 6   confer in good faith as to the claims of privilege. If agreement has not been reached after fourteen (14)
 7   days, the parties shall submit the dispute to the Court for resolution.
 8          E.       Redactions
 9          17.      To the extent a document is only partially subject to the attorney-client privilege or the
10   work product doctrine and contains non-privileged responsive content such a document may be
11   produced with redactions of the information that is subject to the attorney-client privilege or the work
12   product doctrine.
13
14
15          IT IS SO ORDERED:
16
17          Dated:
                                                    Hon. Lucy H. Koh
18
                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28

                                              5
              [PROPOSED] ORDER RE RULE 502(d) AND PRIVILEGED MATERIALS ORDER
                                 CASE NO. 5:20-CV-02155-LHK
